Citation Nr: 1301701	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  08-18 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for cellulitis of the right leg.

2.  Entitlement to service connection for a left eye disorder, to include dry eye syndrome.

3.  Entitlement to service connection for gastritis.

4.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1973 to December 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in November 2007 and March 2010 by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2012, the Veteran testified at a video-conference hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issues on appeal were adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2012).  The record was held open for 30 days after the hearing to allow the Veteran the opportunity to submit additional evidence; however, no additional evidence was apparently received.

The issues of entitlement to service connection for a left eye disorder, to include dry eye syndrome, gastritis, and obstructive sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At his October 11, 2012, hearing the Veteran requested withdrawal of his appeal for the issue of entitlement to service connection for cellulitis of the right leg.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant as to the issue of entitlement to service connection for cellulitis of the right leg have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn his appeal of entitlement to service connection for cellulitis of the right leg and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of entitlement to service connection for cellulitis of the right leg is dismissed.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled by information provided to the Veteran in letters dated in May 2007 and February 2010.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2012).  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  

A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The United States Court of Appeals for Veterans Claims (Court) has held that the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  It was also noted that medical evidence that is too speculative to establish nexus is also insufficient to establish a lack of nexus.  Id. at 85.  The Court has held, however, that if a physician is able to state that a link between a disability and an in-service injury or disease is "less likely than not," or "at least as likely as not," he or she can and should give that opinion.  It was further noted that there is no need to eliminate all lesser probabilities or to ascertain greater probabilities.  See Jones v. Shinseki, 23 Vet. App. 382, 388 (2010).  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In this case, the Veteran contends that he has a left eye disorder, gastritis, and obstructive sleep apnea as a result of active service.  He testified that he developed a left eye disorder in service described to him as irritation and trace cataracts, that he had problems with gastritis and reflux in service and was advised to avoid spicy foods, and that he had experienced interrupted sleep and loud snoring in service which he believed was due to obstructive sleep apnea.  He also testified that he had an appointment scheduled later in October 2012 to obtain a medical opinion on his claims.  

Service records reflect that an enlistment examination in August 1973 revealed a normal clinical evaluation.  The Veteran's distant vision was 20/40, bilaterally, and near vision was J-1.  Records show he was treated for upset stomach and diarrhea in September 1975, acute gastritis in December 1975, and gastritis in January 1976.  He complained of left eye pain in October 1974, eye irritation in June 1975, and constant watering of the left eye and difficulty with near visual acuity in May 1976.  A January 1975 report noted he complained of lack of sleep, possible flu, and congestion.  The examiner noted he was having respiratory difficulty and provided a diagnosis of upper respiratory infection.  The Veteran's September 1976 separation examination revealed hyperopia corrected with lens, but normal clinical evaluations of the lungs and chest and abdomen and viscera.  In his September 1976 report of medical history the Veteran denied any dyspnea, frequent indigestion, stomach or intestinal trouble, or frequent trouble sleeping.

VA treatment records dated from January 2003 included diagnoses of nuclear sclerosis and myopic astigmatism/presbyopia, keratosis secondary to dry eye syndrome, refractive error, bilateral early cataracts, and bilateral dry eye.  VA examination in June 2007 revealed gastritis and H-pylori bacteria upon upper endoscopy.  The examiner stated that "[b]ased on mere speculation, the gastritis occurred while [the Veteran] was in service."  VA treatment records also show the Veteran underwent a sleep study in January 2009 and that a diagnosis of "severe obstructive sleep disordered breathing" was provided without opinion as to etiology.

The Board further notes the Veteran has not been provided VA compensation examinations for opinions as to his left eye disorder and obstructive sleep apnea claims and that the June 2007 VA medical opinion as to gastritis was based upon mere speculation.  The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312.  The Board finds that the current medical evidence of record is not sufficient for adequate determinations.  Therefore, additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided treatment pertinent to the issues remaining on appeal.  After the Veteran has signed the appropriate releases, sufficiently identified records should be obtained and associated with the claims folder.  

Appropriate action should be taken to obtain any additional pertinent VA treatment records.  All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified in accordance with the provisions of 38 C.F.R. § 3.159 as to any unsuccessful efforts to obtain evidence and provided an opportunity to obtain and submit those records for VA review.  

2.  The Veteran should be scheduled for an appropriate VA examination for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has a left eye disorder, to include dry eye syndrome, as a result of active service.  All indicated tests and studies are to be performed.  The examiner should reconcile any opinion provided with the records of treatment during active service.

Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  The Veteran should be scheduled for an appropriate VA examination for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has chronic gastritis as a result of active service.  All indicated tests and studies are to be performed.  The examiner should reconcile any opinion provided with the records of treatment during active service.

Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  The Veteran should be scheduled for an appropriate VA examination for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has obstructive sleep apnea as a result of active service.  All indicated tests and studies are to be performed.  The examiner should reconcile any opinion provided with the records of treatment during active service.

Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  After completion of the above and any additional development deemed necessary, the issues remaining on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, afforded the opportunity to respond, and the case should thereafter be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


